        Case 1:20-cv-03828-JMF-GWG Document 63 Filed 12/02/20 Page 1 of 2

                    Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                            Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620

                                                          December 2, 2020

VIA ECF
Honorable Gabriel W. Gorenstein, U.S.M.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:       Anzurez et al v. La Unica Caridad Inc. et al, 1:20-cv-03828-JMF

Your Honor:

        As the Court is aware, this office represents Agustin Camano Anzurez (“Plaintiff”) in the
above-referenced matter. On behalf of Plaintiff, I write to request that the Court adjourn the
settlement conference currently scheduled for tomorrow, December 3, at 10:00 A.M. This is the
first such request. Defendants Lee and Yip, the lone non-defaulting Defendants, who were
scheduled to participate in the conference, do not oppose this request for an adjournment.
        I request this adjournment because, having had the opportunity to review Defendants’ pre-
conference letter, I was able to confer with my client this morning concerning the assertions in
said letter concerning ownership of the subject business establishment during the time period in
question. I then had productive telephonic conversation with Defendants’ counsel concerning the
possibility of settlement in light of the parties’ respective understandings of the issues raised. As
the court’s standing Order provides that “the parties are required to seek a change in date or an
adjournment sine die if an adjournment would permit discovery or exchange of information that
would make the conference more fruitful,” ECF Doc. No. 60, p. 4 (emphasis in original), Plaintiff
requests an adjournment of the conference for the purpose of conducting further discovery on the
issue of the participating Defendants’ employer status during the period in question in light of the
representations set forth in their counsels’ pre-conference letter. It is further hoped that settlement
discussions in the interim will result in an agreement obviating the need for this conference.

        I called the Court’s Deputy Clerk this morning to inform chambers of Plaintiff’s intention
to request this adjournment, and the Clerk informed me that the Court was available for such
conference at 10:00 A.M. or 2:30 P.M. on any of January 4-6, 2021. I then called counsel for the
participating Defendants and was informed that Defendants are available on January 6 at 10:00
A.M. As January 6 at 10:00 A.M. is convenient for Plaintiff as well, on behalf of Plaintiff, I request
that the Court adjourn tomorrow’s conference, currently scheduled for December 3, to January 6
at 10:00 A.M. I acknowledge that, barring a settlement being reached beforehand, Plaintiff would
be required to submit a pre-conference letter, in accordance with the specifications of the standing
order, no later than December 29, 2020.

       On behalf of Plaintiff, I apologize for the delay attending this submission and thank the
Court for its attention to this matter.
      Case 1:20-cv-03828-JMF-GWG Document 63 Filed 12/02/20 Page 2 of 2

Hon. Gabriel W. Gorenstein, U.S.M.J.
December 2, 2020
Page 2 of 2

       Respectfully submitted,

       /s/ Jordan Gottheim
       Jordan Gottheim, Esq.

Cc:           Robert Wong, Esq.. (via ECF)
